DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments see page 6, filed November 26, 2021, with respect to the title objections have been fully considered and are persuasive.  The title objections have been removed based on the current amendments.
Applicant’s arguments see page 6, filed November 26, 2021, with respect to the 35 U.S.C. 112(f) interpretations have been acknowledged. The 35 U.S.C. 112(f) interpretations remain of record.
Applicant’s arguments, see pages 6-9, filed November 26, 2021, with respect to the rejections of previous claims 1-10 under 35 USC § 103 have been fully considered and are not persuasive.  Therefore, the rejection has been maintained.
In regards to independent claim 1, the Friesen reference was previously cited as it discloses an augmented reality design system that allows a user to create a design for an article in real time using a proxy via a head mounted display for displaying at least one virtual design element over the proxy located in a real-world environment (see abstract). The Nakamura reference was previously cited as it discloses an image processing apparatus comprising a simulation unit which performs a simulation of operation of an object, and a display unit which generates based on a result of the simulation, an image in which a virtual object is operating and displays the image (see abstract). 
	In regards to the applicants arguments on pages 8-9 that the Friesen reference does not disclose the limitation regarding “wherein the augmented reality generation section generates the augmented reality image in the augmented reality region by drawing, in the augmented reality region, a part of a virtual space viewed from the viewpoint of the user, in order that it appears to the user that a virtual world exists on an opposite side of the real world”, because the reference does not show a virtual world existing on an opposite side of the real world, the Examiner respectfully disagrees. In the previously cited paragraph [0072], the reference discloses that with interacting device 108 functioning as a drawing tool, user 200 may begin to apply various virtual design elements to proxy 210. In this embodiment, user 200 may drag interacting device 108 against the surface of proxy 210 to create virtual line 502….Since interacting device 108 is currently functioning as a drawing tool, computing device 102 may generate virtual line 502 that is displayed on screen 240. In particular, virtual line 502 is displayed on a portion of screen 240 such that user 200 sees virtual line 502 as being disposed on top of proxy 210. In other words, system 100 combines virtual line 502 with proxy 210 to give the appearance that a line has been drawn directly onto proxy 210, from the perspective of user 200. 
Next, looking at Fig. 5 and subsequent Fig. 6 (reproduced below) which are isometric views of the virtual line drawing processing, it can be see that the aforementioned virtual line 502 is rendered in a perspective that not only covers the front side of the proxy 210 but also the other perspectives (which would include an opposite side) of the proxy 210 as illustrated by the directional arrows above the proxy 210. 


    PNG
    media_image1.png
    864
    805
    media_image1.png
    Greyscale
 
	This interpretation is further supported by the corresponding description of Fig. 6 detailed in paragraph [0075] which states “referring now to FIG. 6, user 200 may continue tracing a line over proxy 210 using interacting device 108. In this case, user 200 has rotated proxy 210 to continue drawing a single line from one side of proxy 210 to the other side. System 100 continues to track the position and orientation of proxy 210 and modifies the orientation of virtual line 502 accordingly to give the appearance of a line permanently drawn on the surface of proxy 210.”  And thus the result of this line drawing is an AR perspective drawn in which a part of a virtual space viewed from the viewpoint of the user appears to the user that a virtual world (which in this case would include the virtual design) exists on an opposite side of the real world (which in this case is represented by the proxy object). While the claims are read in light of the specification, limitations cannot be imported from the specification, and therefore the Examiner suggests further clarifying in the claims the concept of “existing on an opposite side of the real world” as argued from the examples in corresponding specification paragraph [0073] to overcome the current claim interpretation and rejections of record.
In regards to independent claims 9 and 10, these claims recite limitations similar in scope to that of claim 1, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2-8, these claims depend from rejected base claim 1, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 
Contact Determination section in claims 1 and 2
Augmented Reality Region Determination section in claims 1, 7, and 8
Augmented Reality Generation section in claim 17
Acquisition Section in claims 2, 3, and 5
Timewarp Section in claims 4 and 6
*The sections listed above has been interpreted as are tied to the structure of an HMD disclosed at least in paragraphs [0031]-[0032] of the originally filed specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Friesen (US 2011/0205242 A1, hereinafter referenced “Friesen”) in view of Nakamura (US 2010/0321383 A1, hereinafter referenced “Naka”).

In regards to claim 1. (Original) Friesen discloses an image generation apparatus (Friesen, Abstract) comprising: 
-a contact determination section configured to determine whether or not there is any contact between Friesen, paragraph [0072]; Reference In this case, imaging device 106 receives optical information that is transmitted to computing device 102. Using this optical information, computing device 102 tracks the position of interacting device 108 (i.e. contact determination section) and is able to detect when interacting device 108 has made contact with the surface of proxy 210.); 
-an augmented reality region determination section configured to determine, as an augmented reality region, a region that corresponds to a partial space including a portion of the object in the real world and viewed from a viewpoint of the user, the portion of the object having been contacted Friesen, paragraph [0072]; Reference discloses with interacting device 108 functioning as a drawing tool, user 200 may begin to apply various virtual design elements to proxy 210. In this embodiment, user 200 may drag interacting device 108 against the surface of proxy 210 to create virtual line 502…. Using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Since interacting device 108 is currently functioning as a drawing tool, computing device 102 may generate virtual line 502 that is displayed on screen 240. In particular, virtual line 502 is displayed on a portion of screen 240 such that user 200 sees virtual line 502 as being disposed on top of proxy 210. In other words, system 100 combines virtual line 502 with proxy 210 to give the appearance that a line has been drawn directly onto proxy 210, from the perspective of user 200. The drawing of the virtual line within the proxy in the real environment from a perspective of the user based on determining contact between the drawing tool and object is interpreted as an augmented reality region determination section configured to determine, as an augmented reality region, a region that corresponds to a partial space including a portion of the object in the real world and viewed from a viewpoint of the user, the portion of the object having been contacted).  ; 
-and an augmented reality generation section configured to generate an augmented reality image in the augmented reality region in a shot image of the real world (Friesen, paragraphs [0050], [0051], and [0053]; Reference at [0050] discloses system 100 can include imaging device 106. Imaging device 106 can be any device capable of sensing optical information. In some cases, imaging device 106 can be a camera. Paragraph [0051] discloses imaging device 106 may be configured to receive optical information that may also be perceived by a user of system 100 as they look around. In other words, using this arrangement, imaging device 106 may have a substantially similar view of the real-world environment as a user. Paragraph [0053] discloses images gathered from imaging device 106 can be received by computing device 102 (i.e. AR generating section) and combined with virtual information. The combined information can then be transmitted back to display device 104 to be displayed for a user. In particular, this allows system 100 to augment the view of a user with one or more virtual objects or images. The image combined with the virtual information interpreted as the generation of an AR image in an image captured of the real world), 
-wherein the augmented reality generation section generates the augmented reality image in the augmented reality region by drawing, in the augmented reality region, a part of a virtual space viewed from the viewpoint of the user, in order that it appears to the user that a virtual world exists on an opposite side of the real world (Friesen, paragraph [0072]; Reference discloses with interacting device 108 functioning as a drawing tool, user 200 may begin to apply various virtual design elements to proxy 210. In this embodiment, user 200 may drag interacting device 108 against the surface of proxy 210 to create virtual line 502….Since interacting device 108 is currently functioning as a drawing tool, computing device 102 may generate virtual line 502 that is displayed on screen 240. In particular, virtual line 502 is displayed on a portion of screen 240 such that user 200 sees virtual line 502 as being disposed on top of proxy 210. In other words, system 100 combines virtual line 502 with proxy 210 to give the appearance that a line has been drawn directly onto proxy 210, from the perspective of user 200. The drawing of the virtual line within the proxy from a perspective of the user so that the virtual world and real world are combined is interpreted as augmented reality generation section generates the augmented reality image in the augmented reality region by drawing, in the augmented reality region, a part of a virtual space viewed from the viewpoint of the user, in order that it appears to the user that a virtual world exists on an opposite side of the real world).  
Friesen does not explicitly disclose but Naka teaches
-(contact) body part (Naka, Fig. 3 and paragraphs [0038]-[0040]; Reference at [0038] discloses at step S3010, the position/orientation calculating unit 1310 calculates the position and orientation of the HMD 1000. Paragraph [0039] discloses at step S3020, the position/orientation calculating unit 1310 calculates the position/orientation of the observer's hand, which is a predetermined part of the observer. Paragraph [0049] discloses In FIG. 4C, the virtual image 4080 representing the observer's hand overlaps the gear 4060 as in FIG. 4B but to a larger degree than in FIG. 4B. In this situation, the physical parameter generating unit 1320 generates a force in perpendicular direction with respect to the rotation direction of the gear 4060 as a parameter representing a force larger than in the case of FIG. 4B, from the position and orientation of the virtual image 4080 representing the observer's hand and the position and orientation of the gear 4060. Using the force parameter generated, the simulator unit 1330 carries out a simulation. As a result, the gear 4060 with its operation stopped is displayed on the HMD 1000. This is interpreted as an augmented reality system for rendering simulation of contact between a user’s hand and the object being viewed).
Friesen and Naka are combinable because they are in the same field of endeavor regarding virtual object simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen to include the object simulation features of Naka in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space can be reflected in the result of simulation applicable to the AR environment as taught in Friesen.

In regards to claim 2. (Original) Friesen in view of Naka teach the image generation apparatus according to claim 1, further comprising: 
Friesen further discloses
-an acquisition section configured to acquire a position and an orientation Friesen, paragraphs [0072] and [0075]; Reference at [0072] discloses imaging device 106 receives optical information that is transmitted to computing device 102. Using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Paragraph [0075]; Reference discloses system 100 continues to track the position and orientation of proxy 210 and modifies the orientation of virtual line 502 accordingly to give the appearance of a line permanently drawn on the surface of proxy 210. The imaging device 106 interpreted as the acquisition section for acquiring the position and orientation of the tool to determine contact between real world object regarding proxy).  
Friesen does not explicitly disclose but Naka teaches
-(position and orientation) body part (Naka, Fig. 3 and paragraphs [0038]-[0039]; Reference at [0038] discloses at step S3010, the position/orientation calculating unit 1310 calculates the position and orientation of the HMD 1000. Paragraph [0039] discloses at step S3020, the position/orientation calculating unit 1310 calculates the position/orientation of the observer's hand, which is a predetermined part of the observer.)
Friesen and Naka are combinable because they are in the same field of endeavor regarding virtual object simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen to include the object simulation features of Naka in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space can be reflected in the result of simulation applicable to the AR environment as taught in Friesen.

In regards to claim 3. (Original) Friesen in view of Naka teach the image generation apparatus according to claim 2.
Friesen does not explicitly disclose but Naka teaches
-wherein the acquisition section acquires the position and the orientation of the body part detected by a tracker provided on a body of the user (Naka, paragraphs [0031] and [0032]; Reference at [0031] discloses the magnetic sensor 1100 is attached on the observer's hand.  Paragraph [0032] discloses a position/orientation calculating unit 1310 uses results of measurement from the magnetic sensors 1020 and 1100 to calculate the position and orientation of the magnetic sensors and outputs the calculated positions and orientations to a data storage unit 1350. Thereby, the positions and orientations of the HMD 1000 and the observer's hand can be measured).  
Friesen and Naka are combinable because they are in the same field of endeavor regarding virtual object simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen to include the object simulation features of Naka in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space can be reflected in the result of simulation applicable to the AR environment as taught in Friesen.

In regards to claim 5. (Original) Friesen in view of Naka teach the image generation apparatus according to claim 2.
Friesen further discloses
-wherein the acquisition section acquires the position and the orientation Friesen, paragraphs [0072] and [0075]; Reference at [0072] discloses imaging device 106 receives optical information (i.e. shot image acquired) that is transmitted to computing device 102. Using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Paragraph [0075] Reference discloses system 100 continues to track the position and orientation of proxy 210 and modifies the orientation of virtual line 502 accordingly to give the appearance of a line permanently drawn on the surface of proxy 210. The imaging device 106 interpreted as the acquisition section for acquiring the position and orientation of the tool based on captured image data).  
Friesen does not explicitly disclose but Naka teaches
-(position and orientation) body part (Naka, Fig. 3 and paragraphs [0038]-[0039]; Reference at [0038] discloses at step S3010, the position/orientation calculating unit 1310 calculates the position and orientation of the HMD 1000. Paragraph [0039] discloses at step S3020, the position/orientation calculating unit 1310 calculates the position/orientation of the observer's hand, which is a predetermined part of the observer.)
Friesen and Naka are combinable because they are in the same field of endeavor regarding virtual object simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen to include the object simulation features of Naka in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space can be reflected in the result of simulation applicable to the AR environment as taught in Friesen.

In regards to claim 7. (Previously Presented) Friesen in view of Naka teach the image generation apparatus according to claim 1.
Friesen further discloses
-wherein the augmented reality generation section generates the augmented reality image according to a shape of the real world (Friesen, paragraph [0076]; Reference discloses Referring now to FIG. 7, system 100 can be used to draw any kinds of shapes including, but not limited to: circles, ellipses, triangles, squares, rectangles, trapezoids, pentagons, hexagons, regular polygons, irregular polygons as well as any other kinds of shapes. In the current embodiment, user 200 may draw virtual star shape 702 onto the side of proxy 210 using interacting device 108. Thus the virtual element or AR image rendered as a shape according to the real world object with respect to the proxy).  

In regards to claim 8. (Previously Presented) Friesen in view of Naka teach the image generation apparatus according to claim 1.
Friesen further discloses
-wherein the augmented reality generation section applies an effect to the shot image in the augmented reality region in addition to or instead of superimposing a computer graphics image on the augmented reality region (Friesen, paragraph [0078]; Reference discloses referring now to FIG. 7, system 100 can be used to draw any kinds of shapes including, but not limited to: circles, ellipses, triangles, squares, rectangles, trapezoids, pentagons, hexagons, regular polygons, irregular polygons as well as any other kinds of shapes. In the current embodiment, user 200 may draw virtual star shape 702 onto the side of proxy 210 using interacting device 108. Thus the virtual element or AR image rendered as a shape according to the real world object with respect to the proxy). 

In regards to claim 9. (Previously Presented) Friesen discloses an image generation method (Friesen, Abstract) comprising:  
-determining whether or not there is any contact between Friesen, paragraph [0072]; Reference In this case, imaging device 106 receives optical information that is transmitted to computing device 102. Using this optical information, computing device 102 tracks the position of interacting device 108 (i.e. contact determination section) and is able to detect when interacting device 108 has made contact with the surface of proxy 210.);  
-determining, as an augmented reality region, a region that corresponds to a partial space including a portion of the object in the real world and viewed from a viewpoint of the user, the portion of the object having been contacted Friesen, paragraph [0072]; Reference discloses with interacting device 108 functioning as a drawing tool, user 200 may begin to apply various virtual design elements to proxy 210. In this embodiment, user 200 may drag interacting device 108 against the surface of proxy 210 to create virtual line 502…. Using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Since interacting device 108 is currently functioning as a drawing tool, computing device 102 may generate virtual line 502 that is displayed on screen 240. In particular, virtual line 502 is displayed on a portion of screen 240 such that user 200 sees virtual line 502 as being disposed on top of proxy 210. In other words, system 100 combines virtual line 502 with proxy 210 to give the appearance that a line has been drawn directly onto proxy 210, from the perspective of user 200. The drawing of the virtual line within the proxy in the real environment from a perspective of the user based on determining contact between the drawing tool and object is interpreted as an augmented reality region determination section configured to determine, as an augmented reality region, a region that corresponds to a partial space including a portion of the object in the real world and viewed from a viewpoint of the user, the portion of the object having been contacted); 
-and generating an augmented reality image in the augmented reality region in a shot image of the real world (Friesen, paragraphs [0050], [0051], and [0053]; Reference at [0050] discloses system 100 can include imaging device 106. Imaging device 106 can be any device capable of sensing optical information. In some cases, imaging device 106 can be a camera. Paragraph [0051] discloses imaging device 106 may be configured to receive optical information that may also be perceived by a user of system 100 as they look around. In other words, using this arrangement, imaging device 106 may have a substantially similar view of the real-world environment as a user. Paragraph [0053] discloses images gathered from imaging device 106 can be received by computing device 102 (i.e. AR generating section) and combined with virtual information. The combined information can then be transmitted back to display device 104 to be displayed for a user. In particular, this allows system 100 to augment the view of a user with one or more virtual objects or images. The image combined with the virtual information interpreted as the generation of an AR image in an image captured of the real world), 
-wherein the generating generates the augmented reality image in the augmented reality region by drawing, in the augmented reality region, a part of a virtual space viewed from the viewpoint of the user, in order that it appears to the user that a virtual world exists on an opposite side of the real world (Friesen, paragraph [0072]; Reference discloses with interacting device 108 functioning as a drawing tool, user 200 may begin to apply various virtual design elements to proxy 210. In this embodiment, user 200 may drag interacting device 108 against the surface of proxy 210 to create virtual line 502….Since interacting device 108 is currently functioning as a drawing tool, computing device 102 may generate virtual line 502 that is displayed on screen 240. In particular, virtual line 502 is displayed on a portion of screen 240 such that user 200 sees virtual line 502 as being disposed on top of proxy 210. In other words, system 100 combines virtual line 502 with proxy 210 to give the appearance that a line has been drawn directly onto proxy 210, from the perspective of user 200. The drawing of the virtual line within the proxy from a perspective of the user so that the virtual world and real world are combined is interpreted as augmented reality generation section generates the augmented reality image in the augmented reality region by drawing, in the augmented reality region, a part of a virtual space viewed from the viewpoint of the user, in order that it appears to the user that a virtual world exists on an opposite side of the real world).  
Friesen does not explicitly disclose but Naka teaches
-(contact) body part (Naka, Fig. 3 and paragraphs [0038]-[0040]; Reference at [0038] discloses at step S3010, the position/orientation calculating unit 1310 calculates the position and orientation of the HMD 1000. Paragraph [0039] discloses at step S3020, the position/orientation calculating unit 1310 calculates the position/orientation of the observer's hand, which is a predetermined part of the observer. Paragraph [0049] discloses In FIG. 4C, the virtual image 4080 representing the observer's hand overlaps the gear 4060 as in FIG. 4B but to a larger degree than in FIG. 4B. In this situation, the physical parameter generating unit 1320 generates a force in perpendicular direction with respect to the rotation direction of the gear 4060 as a parameter representing a force larger than in the case of FIG. 4B, from the position and orientation of the virtual image 4080 representing the observer's hand and the position and orientation of the gear 4060. Using the force parameter generated, the simulator unit 1330 carries out a simulation. As a result, the gear 4060 with its operation stopped is displayed on the HMD 1000. This is interpreted as an augmented reality system for rendering simulation of contact between a user’s hand and the object being viewed)
Friesen and Naka are combinable because they are in the same field of endeavor regarding virtual object simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen to include the object simulation features of Naka in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space can be reflected in the result of simulation applicable to the AR environment as taught in Friesen.

In regards to claim 10. (Previously Presented) Friesen discloses a non-transitory, computer readable storage medium containing a program, which when executed by a computer, causes the computer to perform an image generation method by carrying out actions (Friesen, Abstract and paragraph [0135]), comprising: 
-determining whether or not there is any contact between Friesen, paragraph [0072]; Reference In this case, imaging device 106 receives optical information that is transmitted to computing device 102. Using this optical information, computing device 102 tracks the position of interacting device 108 (i.e. contact determination section) and is able to detect when interacting device 108 has made contact with the surface of proxy 210.);  
-determining, as an augmented reality region, a region that corresponds to a partial space including a portion of the object in the real world and viewed from a viewpoint of the user, the portion of the object having been contacted Friesen, paragraph [0072]; Reference discloses with interacting device 108 functioning as a drawing tool, user 200 may begin to apply various virtual design elements to proxy 210. In this embodiment, user 200 may drag interacting device 108 against the surface of proxy 210 to create virtual line 502…. Using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 has made contact with the surface of proxy 210. Since interacting device 108 is currently functioning as a drawing tool, computing device 102 may generate virtual line 502 that is displayed on screen 240. In particular, virtual line 502 is displayed on a portion of screen 240 such that user 200 sees virtual line 502 as being disposed on top of proxy 210. In other words, system 100 combines virtual line 502 with proxy 210 to give the appearance that a line has been drawn directly onto proxy 210, from the perspective of user 200. The drawing of the virtual line within the proxy in the real environment from a perspective of the user based on determining contact between the drawing tool and object is interpreted as an augmented reality region determination section configured to determine, as an augmented reality region, a region that corresponds to a partial space including a portion of the object in the real world and viewed from a viewpoint of the user, the portion of the object having been contacted); 
-and generating an augmented reality image in the augmented reality region in a shot image of the real world (Friesen, paragraphs [0050], [0051], and [0053]; Reference at [0050] discloses system 100 can include imaging device 106. Imaging device 106 can be any device capable of sensing optical information. In some cases, imaging device 106 can be a camera. Paragraph [0051] discloses imaging device 106 may be configured to receive optical information that may also be perceived by a user of system 100 as they look around. In other words, using this arrangement, imaging device 106 may have a substantially similar view of the real-world environment as a user. Paragraph [0053] discloses images gathered from imaging device 106 can be received by computing device 102 (i.e. AR generating section) and combined with virtual information. The combined information can then be transmitted back to display device 104 to be displayed for a user. In particular, this allows system 100 to augment the view of a user with one or more virtual objects or images. The image combined with the virtual information interpreted as the generation of an AR image in an image captured of the real world), 
-wherein the generating generates the augmented reality image in the augmented reality region by drawing, in the augmented reality region, a part of a virtual space viewed from the viewpoint of the user, in order that it appears to the user that a virtual world exists on an opposite side of the real world (Friesen, paragraph [0072]; Reference discloses with interacting device 108 functioning as a drawing tool, user 200 may begin to apply various virtual design elements to proxy 210. In this embodiment, user 200 may drag interacting device 108 against the surface of proxy 210 to create virtual line 502….Since interacting device 108 is currently functioning as a drawing tool, computing device 102 may generate virtual line 502 that is displayed on screen 240. In particular, virtual line 502 is displayed on a portion of screen 240 such that user 200 sees virtual line 502 as being disposed on top of proxy 210. In other words, system 100 combines virtual line 502 with proxy 210 to give the appearance that a line has been drawn directly onto proxy 210, from the perspective of user 200. The drawing of the virtual line within the proxy from a perspective of the user so that the virtual world and real world are combined is interpreted as augmented reality generation section generates the augmented reality image in the augmented reality region by drawing, in the augmented reality region, a part of a virtual space viewed from the viewpoint of the user, in order that it appears to the user that a virtual world exists on an opposite side of the real world).  
Friesen does not explicitly disclose but Naka teaches
-(contact) body part (Naka, Fig. 3 and paragraphs [0038]-[0040]; Reference at [0038] discloses at step S3010, the position/orientation calculating unit 1310 calculates the position and orientation of the HMD 1000. Paragraph [0039] discloses at step S3020, the position/orientation calculating unit 1310 calculates the position/orientation of the observer's hand, which is a predetermined part of the observer. Paragraph [0049] discloses In FIG. 4C, the virtual image 4080 representing the observer's hand overlaps the gear 4060 as in FIG. 4B but to a larger degree than in FIG. 4B. In this situation, the physical parameter generating unit 1320 generates a force in perpendicular direction with respect to the rotation direction of the gear 4060 as a parameter representing a force larger than in the case of FIG. 4B, from the position and orientation of the virtual image 4080 representing the observer's hand and the position and orientation of the gear 4060. Using the force parameter generated, the simulator unit 1330 carries out a simulation. As a result, the gear 4060 with its operation stopped is displayed on the HMD 1000. This is interpreted as an augmented reality system for rendering simulation of contact between a user’s hand and the object being viewed)
Friesen and Naka are combinable because they are in the same field of endeavor regarding virtual object simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen to include the object simulation features of Naka in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space can be reflected in the result of simulation applicable to the AR environment as taught in Friesen.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Friesen (US 2011/0205242 A1) in view of Nakamura (US 2010/0321383 A1) as applied to claim 3 above, and further in view of Tomlin (US 2018/0108179 A1, hereinafter referenced “Tomlin”)

In regards to claim 4. (Original) Friesen in view of Naka teach the image generation apparatus according to claim 3.
Friesen further discloses
-further comprising: a timewarp section configured to transform the position and the orientation Friesen, paragraph [0072]; Reference discloses with interacting device 108 functioning as a drawing tool, user 200 may begin to apply various virtual design elements to proxy 210. In this embodiment, user 200 may drag interacting device 108 against the surface of proxy 210 to create virtual line 502…. Using this optical information, computing device 102 tracks the position of interacting device 108 and is able to detect when interacting device 108 (i.e. tracker for position/orientation) has made contact with the surface of proxy 210. Since interacting device 108 is currently functioning as a drawing tool, computing device 102 may generate virtual line 502 that is displayed on screen 240. In particular, virtual line 502 is displayed on a portion of screen 240 such that user 200 sees virtual line 502 as being disposed on top of proxy 210. In other words, system 100 combines virtual line 502 with proxy 210 to give the appearance that a line has been drawn directly onto proxy 210, from the perspective of user 200 (i.e. viewpoint position/line of sight). The drawing of the virtual line within the proxy in the real environment from a perspective of the user based on determining contact between the drawing tool and object is interpreted as an augmented reality region determination section configured to determine, as an augmented reality region, a region that corresponds to a partial space including a portion of the object in the real world and viewed from a viewpoint of the user, the portion of the object having been contacted).  
Friesen does not explicitly disclose but Naka teaches
-(position and orientation) body part (Naka, Fig. 3 and paragraphs [0038]-[0039]; Reference at [0038] discloses at step S3010, the position/orientation calculating unit 1310 calculates the position and orientation of the HMD 1000. Paragraph [0039] discloses at step S3020, the position/orientation calculating unit 1310 calculates the position/orientation of the observer's hand, which is a predetermined part of the observer.)

Friesen and Naka does not explicitly disclose but Tomlin teaches
-a point in time of (acquisition)(Tomlin, Fig. 5 and paragraphs [0032] and [0040]; Reference at [0032] discloses the HMD device 10 may include an electromagnetic tracking system to track a real world object and capture data corresponding to the pose of the real world object (act 110).  Paragraph [0040] discloses the timestamp may use a phase and period detection technique by using recent historical timestamps to determine the frequency of the electromagnetic field and use regression analysis to predict future time stamps. The predicted frequency may be audited occasionally to ensure the time has not drifted. It the frequency and accompanying timestamp has drifted, regression analysis can determine a more current timestamp for the frequency)
Friesen and Naka are combinable because they are in the same field of endeavor regarding virtual object simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen to include the object simulation features of Naka in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space can be reflected in the result of simulation applicable to the AR environment as taught in Friesen.
Friesen and Tomlin are also combinable because they are in the same field of endeavor regarding virtual object simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen, in view of the object simulation features of Naka,  to include the future pose image generating features of Tomlin in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space. Further incorporating the future pose image generating features of Tomlin allows for use of pose data detected by the two tracking systems can be synchronized by a timestamp so that the relative location of the computer generated image (CGI) corresponds with the actual location of the real-world object relative to the real world environment at the time the CGI actually appears on the display which heightens the interactive experience for the user, applicable to improving AR environments such as those taught in Friesen and Naka.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Friesen (US 2011/0205242 A1) in view of Nakamura (US 2010/0321383 A1) as applied to claim 5 above, and further in view of Hiroyuki (JP 2016-192137 A, hereinafter referenced “Hiro”)
In regards to claim 6. (Original) Friesen in view of Naka teach the image generation apparatus according to claim 5.
Friesen and Naka does not explicitly disclose but Hiro teaches
-further comprising: a timewarp section configured to transform the shot image such that the shot image corresponds to a point in time of acquisition of a viewpoint position and a line-of-sight direction of the user (Hiro, paragraphs [0112]-[0113]; Reference at [0112] discloses the time stamp counter 150 counts the passage of time. Paragraph [0113] discloses then, each process in the image input process, the image output process, and the inertial sensor module 140 is referred to as a count value (hereinafter, also referred to as a time stamp value) from the time stamp counter 150 when an event such as the start or end of the process occurs. Is acquired, and the acquired time stamp value is used for recording the occurrence of an event in the log or adding it to the generated data. Specifically, the time stamp counter 150 monotonically increases the count based on the clock signal supplied from the clock source. 1131 The clock source may be a clock source for a time stamp. The process relates to estimation regarding changes in the user’s visual filed (i.e. viewpoint position and a line-of-sight direction of the user) as the use of timestamp information for the image input is interpreted as the transforming of the shot image such that the shot image corresponds to a point in time of acquisition of a viewpoint position and a line-of-sight direction of the user).  
Friesen and Naka are combinable because they are in the same field of endeavor regarding virtual object simulation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen to include the object simulation features of Naka in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space can be reflected in the result of simulation applicable to the AR environment as taught in Friesen.
Friesen and Hiro are also combinable because they are in the same field of endeavor regarding AR display. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the AR design system of Friesen, in view of the object simulation features of Naka,  to include the image processing features of Hiro in order to provide the user with a system that allows a user to create a design for an article in real time using a proxy based in the real-world as taught by of Friesen while incorporating the object simulation features of Naka in order to provide simulation of operations of an object via direct user interaction with the object as manipulation performed by the observer during observation of a simulation in a virtual-reality or Mixed-Reality space. Further incorporating the image processing features of Hiro allows for use of periodic signals as analysis result information of a displayed image in order to suppress a user’s discomfort with respect to a displayed image so that it more closely matches the image of the outside world during superimposition, applicable to improving superimposition displays such as the AR environments taught in Friesen and Naka.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619